Rose, J.
Appeal from an order of the Family Court of Franklin County (Main, Jr., J.), entered March 5, 2007, which granted petitioner’s application, in a proceeding pursuant to Family Ct Act article 7, to adjudicate respondent a person in need of supervision.
After a petition was filed seeking to adjudicate respondent a person in need of supervision, Family Court appointed a Law Guardian, advised respondent of his right to remain silent and, ultimately, adjudicated him a person in need of supervision. The court then committed him to the custody of the Commissioner of Social Services of Franklin County.
Respondent appeals, arguing that Family Court committed reversible error in failing to advise him of his right to representation by counsel of his choice as required by Family Ct Act § 741 (a). Although Family Court should have advised respondent “of his right to be represented by counsel chosen by him or his parent or other person legally responsible for his care” at his initial appearance and any subsequent hearing (Family Ct Act § 741 [a]), the failure to do so was harmless because respondent was, at all stages, represented by a Law Guardian (see Matter of Mark J., 259 AD2d 40, 42-43 [1999]; Matter of Nicole EE., 233 AD2d 744, 745 [1996]). Notably, respondent does not assert that such representation was ineffective or otherwise prejudicial to him. Accordingly, we find no basis upon which to overturn the adjudication and disposition made here.
*1098Mercure, J.P., Peters, Lahtinen and Kavanagh, JJ., concur. Ordered that the order is affirmed, without costs.